Lundberg Stratton, J.,
concurring.
{¶ 2} I concur with the decision to deny reconsideration. However, as I stated in my concurring opinion in Fish v. Ohio Cas. Ins. Co., 101 Ohio St.3d 1210, 2004-*1231Ohio-224, 802 N.E.2d 149, I believe that Westfield Ins. Co. v. Galatis, 100 Ohio St.3d 216, 2003-Ohio-5849, 797 N.E.2d 1256, applies to all pending eases where a claim has been raised under Scott-Pontzer v. Liberty Mut. Fire Ins. Co. (1999), 85 Ohio St.3d 660, 710 N.E.2d 1116. Here, the appellate court has remanded the claim against Universal Underwriters Insurance Company to the trial court for further proceedings. These proceedings should include application of Galatis.
Clark, Perdue, Roberts & Scott and Glen R. Pritchard, for appellee and cross-appellant.
Buckley King, L.P.A., and Thomas I. Blackburn, for appellant and crossappellee.